Citation Nr: 1205290	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to death indemnity compensation (DIC) benefits pursuant to 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2010, the Board reopened and remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the Veteran's service during the Vietnam era, the death certificate which lists coronary artery disease as an underlying cause of death, VA's presumption that coronary artery disease is related to in-service Agent Orange exposure, and the loss of the Veteran's original claims file (to include his DD-214), the Board finds the issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The loss of sternum was the result of VA treatment and was not an event reasonably foreseeable but was not the proximate cause of the Veteran's death.  

CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

DIC

The Veteran died in November 1996.  The death certificate indicates that the immediate cause of death was respiratory failure with underlying causes of asthma and coronary artery disease.  The death certificate further indicates that tobacco use contributed to the death

The appellant contends that the Veteran's death resulted from surgical treatment in 1990.  Specifically, she contends that the Veteran death was the result of the removal of the Veteran's sternum, which was caused by a staph infection incurred while the Veteran was hospitalized.  She is seeking death indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151.  

VA law provides for DIC benefits to a veteran's surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  An appellant can receive benefits pursuant to 38 U.S.C.A. § 1151, if the evidence shows that the death was not the result of the veteran's willful misconduct, the death was caused by hospital care or medical treatment furnished by the VA, and the death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or by an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)).

On November 23, 1990, the Veteran was admitted to a VA Medical Center (VAMC), where he underwent a coronary artery bypass.  The operation notes indicate that the operation was "uneventful" and that the Veteran was extubated from a respirator after two days.  The Veteran subsequently had "significant asthma and breathing problems," however, and on the fifth postoperative day, he dehisced his sternal incision.  He then underwent a rewiring of the sternum and was started on intravenous antibiotics.  However, the incision "looked like it was not healing very well," and on December 8, 1990, the Veteran underwent a debridement of the sternum with muscle flap coverage.  He continued his course of antibiotics for approximately five weeks; his asthma was under control with different medications; and he was discharged on January 3, 1991.  

Subsequent private treatment records reflect continued treatment for the Veteran's heart condition, to include an angioplasty and the placement of a stent in 1995.  The records further reflect treatment for pulmonary disorders and findings that the loss of sternum "play[ed] a role in [the Veteran's] obstructive lung disease exacerbations."  See St. Elizabeth treatment records.  

The record includes opinions from private and VA physicians.  In May 2001, the Veteran's private physician, who treated the Veteran from 1990 to 1996, wrote a statement in which he reported that "the absence of the sternum probably contributed in part to [the Veteran's] respiratory failure."  See May 2001 Bencowitz statement.  In July 2010, a VA physician submitted an opinion, based on review of the claims file, that it was at least as likely as not that the loss of sternum was a contributory cause of death.  The physician added that he was unable to find any evidence that the loss of sternum was a result of carelessness, negligence, lack of proper skill, or error in judgment during the VA hospital care in 1990 "nor was it an event reasonably foreseeable."  In May 2011, a different VA physician, who indicated that he had also reviewed the claims file, reported that it was at least as likely as not that the Veteran's loss of sternum was a contributory cause of death.  However, this physician indicated that he could not resolve the issue of whether the loss of sternum was the result of carelessness, negligence, lack of proper skill, or error in judgment or was an event reasonably foreseeable without resorting to mere speculation because there was insufficient evidence to make such a determination.  See July 2010 VA opinions.  

After review of the evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  The Board acknowledges that the record includes evidence which suggests that an "additional disability" onset subsequent to the November 1990 VA treatment, namely the loss of the Veteran's sternum and that the loss of sternum was not a reasonably foreseeable event.  However, the evidence does not suggest that the loss of sternum was the proximate cause of the Veteran's death.  As noted above, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  In this case, the loss of sternum did not directly cause the Veteran's death; instead, the medical evidence documents that it was an attenuated and contributing cause.  The Board is sympathetic to the appellant's assertions, but based on  the lack of  evidence that the loss of sternum was the proximate cause of the Veteran's death, the claim must be denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February and May 2008.  

VA has assisted the appellant in obtaining evidence, obtained medical opinions as to whether the loss of sternum was an "additional disability," obtained opinions as to whether the loss of sternum was a cause of the Veteran's death, and afforded the appellant the opportunity to give testimony before the Board.  The Board acknowledges that the opinions provided by the VA examiners as to whether the loss of sternum was the result of fault on the part of VA or an event not reasonably foreseeable have limited probative value because the examiners did not provide rationales for their opinions or for the inability to provide such an opinion without speculation.  The Board finds no prejudice results, however, because, for the purposes of this decision, the Board concedes that the loss of the sternum was an additional disability which was not a reasonably foreseeable event.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the instructions contained in the previous Board remand.  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



	(CONTINUED ON NEXT PAGE)




ORDER

DIC benefits pursuant to 38 U.S.C.A. § 1151 are denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


